Name: Commission Regulation (EC) NoÃ 1450/2005 of 5 September 2005 amending Annex V to Council Regulation (EC) NoÃ 1210/2003 concerning restrictions on economic and financial relations with Iraq
 Type: Regulation
 Subject Matter: trade;  Europe;  European construction;  political framework;  international affairs;  Asia and Oceania
 Date Published: nan

 7.9.2005 EN Official Journal of the European Union L 230/7 COMMISSION REGULATION (EC) No 1450/2005 of 5 September 2005 amending Annex V to Council Regulation (EC) No 1210/2003 concerning restrictions on economic and financial relations with Iraq THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq (1), and in particular Article 11(c) thereof, Whereas: (1) Annex V to Regulation (EC) No 1210/2003 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed. (2) Belgium, Germany, Lithuania and the Netherlands have requested that the address details concerning their competent authorities be amended. (3) Annex V to Regulation (EC) No 1210/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 1210/2003 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 2005. For the Commission Eneko LANDÃ BURU Director General of External Relations (1) OJ L 169, 8.7.2003, p. 6. Regulation as last amended by Commission Regulation (EC) No 1286/2005 (OJ L 203, 4.8.2005, p. 17). ANNEX Annex V to Regulation (EC) No 1210/2003 is amended as follows: 1. The address details under the heading Belgium shall be replaced with: 1. Service public fÃ ©dÃ ©ral Ã ©conomie, PME, classes moyennes et Ã ©nergie Potentiel Ã ©conomique Direction Industries Textile  diamants et autres secteurs City Atrium 5e Ã ©tage Rue du ProgrÃ ¨s, 50 B-1210 Bruxelles TÃ ©l gÃ ©nÃ ©ral: (32-2) 277 51 11 Fax: (32-2) 277 53 09/277 53 10 1. Federale Overheidsdienst Economie, K.M.O., Middenstand en Energie Economisch potentieel Directie Nijverheid Textiel  Diamant en andere sectoren City Atrium 5e verdieping Vooruitgangstraat 50 B-1210 Brussel Algemeen tel: (32-2) 277 51 11 Fax: (32-2) 277 53 09/277 53 10 2. Service public fÃ ©dÃ ©ral finances Administration de la TrÃ ©sorerie Avenue des Arts 30 B-1040 Bruxelles Fax: (32-2) 233 75 18 E-mail: quesfinvragen.tf@minfin.fed.be 2. Federale Overheidsdienst FinanciÃ «n Administratie van de Thesaurie Kunstlaan 30 B-1040 Brussel Fax: (32-2) 233 75 18 E-mail: quesfinvragen.tf@minfin.fed.be 2. The address details under the heading Germany shall be replaced with: Concerning freezing of funds: Deutsche Bundesbank Servicezentrum Finanzsanktionen D-80281 MÃ ¼nchen Tel: (49-89) 28 89 38 00 Fax: (49-89) 35 01 63 38 00 For Iraqi cultural property: Zollkriminalamt Bergisch Gladbacher Str. 837 D-51069 KÃ ¶ln Tel. (49-221) 6720 Fax (49-221) 67 24 500 E-mail: poststelle@zka.bgmv.de Internet: www.zollkriminalamt.de 3. The address details under the heading Lithuania shall be replaced with: Ministry of Foreign Affairs Security Policy Department J. Tumo-Vaizganto 2 LT-01511 Vilnius Tel.: (370-5) 236 25 16 Fax: (370-5) 231 30 90 4. The address details under the heading Netherlands shall be replaced with: Minister van Economische Zaken Belastingdienst/Douane Noord Postbus 40200 8004 De Zwolle The Netherlands Tel.: (31-38) 467 25 41 Fax: (31-38) 469 52 29 Specifically for financial sanctions: Ministerie van FinanciÃ «n Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 2500 EE Den Haag The Netherlands Tel.: (31-70) 342 89 97 Fax: (31-70) 342 79 84